Title: To James Madison from Philip Freneau, 22 November 1772
From: Freneau, Philip
To: Madison, James



Sir
Somerset County in Maryland November 22d: 1772.

If I am not wrongly informed by my memory, I have not seen you since last April. you may recollect I was then undertaking a School at Flatbush on Long Island. I did enter upon the business it is certain and continued in it thirteen days—but—“Long Island I have bid adieu, with all its bruitish brainless crew. The youth of that detested place, are void of reason and of grace, From Flushing hills to Flatbush plains, Deep ignorance unrivall’d reigns.[”] I am very poetical but excuse it— “Si fama non venit ad aures” if you have not heard the rumor of this story (which by the by is told in various Taverns and eating houses) you must allow me to be a little prolix with it. Those who employed me were some Gentlemen of New York. some of them were bullies, some merchants, and others Scoundrels: They sent me Eight children the eldest of whom was 10 Years. Some could read, others spell and a few stammer over a chapter of the Bible. these were my pupils and over these was I to preside. My Salary moreover was £40,—there is something else relating to that I shall not at present mention. after I forsook them they proscribed me for four days and swore that if I was caught in New York they would either Trounce or maim me: but I luckily escaped with my goods to Princetown—where I remained till commencement—so much for this affair. I have printed a poem in New York called the American Village, containing about 450 Lines, also a few short pieces added; I would send you one if I had a proper opportunity. the additional poems are,—1. a Poem to the Nymph I never saw—The miserable Life of a Pedagogue—and Stanzas on an ancient Dutch house on Long Island. As to the main poem it is damned by all good and judicious judges—my name is in the title page. this is called Vanity by some—but “who so fond as youthful bards of fame?” I arrived at this Somerset Academy the 18th: of October and intend to remain here till next October. I am assistant to Mr. Bracken[r]idge[.] This is the last time I shall enter into such a business. it worries me to death and by no means suits my “giddy’ wandring brain.” I would go over for the gown this Time two years—but the old hag Necessity has got such a prodigious gripe of me that I fear I shall never be able to accomplish it. I believe if I cannot make this out I must turn quack—and indeed I am now reading Physic at my leisure hours, that is, when I am neither sleeping, hearing classes, or writing Poetry—for these three take up all my time.
It is now late at night. not an hour ago I finished a little poem of about 400 lines, entituled a Journey to Maryland—being the Sum of my adventures. it begins—“From that fam’d town where Hudsons flood—unites with Streams, perhaps as good; Muse has your bard began to roam.” I intend to write a terrible Satire upon certain vicious persons of quality in N. Y—who have also used me ill—and print it next fall. it shall contain 5 or 600 Lines. Sometimes I write pastorals to shew my Wit. “Deep to the woods, I sing a Shepherds care, Deep to the woods, Cyllenius calls me there. The last retreat of Love and Verse I go—Verse made me mad at first and —— will keep me so.[”] I should have been glad to have heard from you before now; while I was at College I had but a short participation of your agreeable friendship and the few persons I converse with and yet fewer, whose conversation I delight in, make me regret the Loss of it. I have met with a variety of rebuffs this Year, which I forbear to mention. I look like an unmeaning Teague just turned out of the hold of an irish Ship. coming down hither I met with a rare adventure at Annapolis. I was destitute even of a brass farthing. I got clear very handsomely. could one Expect ever to see you again, if I travel through Virginia I shall stop and tallk with you a day or two. I should be very glad to recieve a Letter from you if it can be conveniently forwarded. In short ‘Non sum qualis eram” as Partridge says in Tom Jones. My hair is grown like a mop, and I have a huge tuft of Beard directly upon my chin. I Want but five weeks of twenty one Years of age and already feel stiff with age. We have about 30 Students in this academy, who prey upon me like Leaches. [“]When shall I quit this whimp’ ring pack, and hide my head in Acomack!” Shall I leave them and go “Where Pokomokes long stream meandring flows.[”] Excuse this prodigious Scrawl—without stile or sense. I send this by Mr. Luther Martin who will forward it to Col. Lee—and he to you I hope. Mr. Martin lives in Acomack in Virginia, this side the bay. Farewell and be persuaded I remain your
truly humble Servt and friend.
Ph. F-r-e-n-e-a-u
